A petition for rehearing was filed in this case on the 9th day of September, 1942. In this petition it is alleged:
"That said plaintiff in error did on the 12th day of May 1942, forward by mail to the Attorney General of Oklahoma his written brief in said cause but by some oversight same was not filed by said Attorney General after service upon him in this case. Plaintiff in error does hereto attach said brief to this petition in error and make it a part hereof."
The petition was granted and counsel for defendant was permitted to orally argue the same, which was done on the 22nd day of October, 1942, and this case was resubmitted and has again been considered. It was revealed at the time of oral argument that counsel for defendant forwarded by mail copies of brief addressed to the Attorney General, and not to the clerk of this court. For some reason these briefs were not filed with the clerk of this court prior to the decision of September 2, 1942. It was a mistake of counsel to send copies of his brief to the Attorney General instead of to the clerk. However, we have now carefully examined the briefs, have heard oral argument, and reconsidered the record and are of the opinion that we came to the correct conclusion in the decision rendered on the 2nd of September, 1942. However, that part of the opinion and syllabus which refers to briefs not having been filed by counsel for defendant is withdrawn and the judgment and sentence of the district court of Cotton county is affirmed and the petition for rehearing denied, and mandate ordered to issue immediately. *Page 85